Citation Nr: 1032084	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-24 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to November 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO denied the Veteran's petition 
to reopen the previously denied claims for service connection for 
tinnitus and bilateral hearing loss as new and material evidence 
had not been submitted.  In July 2007, the RO granted service 
connection for hearing loss.

In August 2010, the Board granted the Veteran's motion to advance 
this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied the 
Veteran's claim for service connection for tinnitus as there was 
no medical evidence of current tinnitus related to service.

2.  Evidence received since the January 2003 RO decision does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for tinnitus, the absence of which 
was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's January 2003 rating decision that denied the claim 
for service connection for tinnitus is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  The evidence received since the January 2003 decision is not 
new and material and, therefore, insufficient to reopen the claim 
for service connection for tinnitus. 38 U.S.C.A. § 5108 (West 
2002), 5108; 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a petition to reopen, the Court has held that 
VCAA notice (1) must notify a claimant of the evidence and 
information that is necessary to reopen the claim and (2) must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying benefit 
sought by the claimant.

The Court elaborated that the VCAA requires, in the context of a 
claim to reopen, that VA look at the bases for the denial in the 
prior decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question of 
what constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a pre-adjudication letter dated in September 2006, the RO 
informed the Veteran of the date and bases of the previous denial 
of his claim for service connection for tinnitus.  The Veteran 
was also informed of the appropriate definitions of new and 
material evidence and of the evidence needed to substantiate the 
underlying claim.  The September 2006 letter thereby met the 
requirements of Kent.

This letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the September 2006 letter 
complied with this requirement.

To the extent that all of the Dingess/Hartman notice requirements 
apply in this case, the Veteran's status as a Veteran has been 
substantiated.  He was notified of all other elements of the 
Dingess notice, including the disability-rating and effective-
date elements of his claim, in the September 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service VA 
treatment records.  In addition, the Veteran was afforded a VA 
examination for tinnitus.
As part of its adjudication of the Veteran's initial July 2002 
claim for service connection for tinnitus, VA requested his 
service treatment records from the National Personnel Records 
Center (NPRC).  NPRC responded that the Veteran's records were 
destroyed in a fire at that location in 1973.  Therefore, VA 
determined that any further efforts to obtain such records would 
be futile.  38 C.F.R. § 3.159(c)(2) (2009). 
 
Destruction of service treatment records does not create a 
heightened benefit of the doubt, but only a heightened duty on 
the part of VA to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing the claim, and to 
explain its decision.  Cromer v. Nicholson, 19 Vet App 215 
(2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service treatment records are missing, VA also has a duty 
to search alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  The service department has 
not suggested alternate sources of records, but VA did ask the 
Veteran for copies of any records in his possession and provided 
him with a Request for Information Needed to Reconstruct Medical 
Data form (NA Form 13055).  The Veteran neither submitted any 
records nor indicated that he had any service treatment records 
in his possession. 

The Board notes that there is no evidence that the RO made a 
second request for the Veteran's service treatment records in 
response to his June 2006 petition to reopen the previously 
denied claim for service connection for tinnitus.  However, as 
explained below, the Board is denying the Veteran's petition 
based on the fact that there is no evidence that he currently has 
tinnitus and there is no reasonable possibility that any 
available service treatment records would substantiate his claim.  
Therefore, VA has no further duty to assist in obtaining any 
available service treatment records.  See 38 C.F.R. § 3.159(d).

Analysis

Generally, an RO decision denying a claim which has become final 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence 
has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for 
tinnitus in January 2003 because there was no medical evidence of 
current tinnitus.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Veteran was notified of the RO's decision, did not 
appeal, and the decision became final.  See 38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

Pertinent new evidence received since the January 2003 denial 
includes VA treatment records, a May 2007 VA examination report, 
an April 2006 audiological examination report from Beaufort ENT 
and Allergy Associates, LLC., and various statements submitted by 
the Veteran.

However, none of the evidence received since the last denial of 
the Veteran's claim for service connection for tinnitus indicates 
that the Veteran has current tinnitus.  While the evidence 
reveals complaints of "hearing problems" and the Veteran has 
been diagnosed as having hearing loss and has been treated for 
that disability, he has not reported and has not been treated for 
tinnitus.  Furthermore, the May 2007 VA examination report 
reveals that he specifically reported that he did not have a 
history of tinnitus and that the condition was not present at the 
time of the examination.

While VA has an obligation to assist the Veteran in the 
development of his claim, it is the Veteran's responsibility to 
present and support a claim for service connection.  38 U.S.C.A. 
§ 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1323 
(Fed. Cir. 2009).  As the Veteran has not identified or presented 
new evidence of current tinnitus, and the absence of such 
evidence was the basis for the prior denial, new and material 
evidence has not been received.

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's petition to reopen his claim.  The benefit-
of-the-doubt doctrine is therefore not applicable and the claim 
for service connection for tinnitus is not reopened.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 
55-57.


ORDER

New and material evidence not having been received, the claim for 
service connection for tinnitus is not reopened, and the appeal 
is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


